Giegerich, J.
The only means of identification which the moving papers afford of the six persons designated as material and necessary witnesses are, that they reside in the city of Bochester, county of Monroe, and State of Few York, and that three of them are employees of the defendant. Feither the street nor number of the house where any of these witnesses reside is given, and, except as above indicated, their occupation is not disclosed. This, to my mind, is insufficient in the light of the rules which control applications to change the place of trial. In Lyman v. Gramercy Club, 28 App. Div. 30, Green, J., speaking for a majority of the court, said (p. 35): “ The moving and opposing papers used upon such an application should disclose the occupation and the residence by street and number of every person so designated as a material witness when such person is a resident of a city. Otherwise, the opposing party might be unable to ascertain whether such persons were in existence, or to otherwise verify the allegations respecting the necessity of calling them as witnesses at the trial.” The motion is,- therefore, denied, with $10 costs to the plaintiff, with leave to renew on additional papers.
Motion denied, with $10 costs to plaintiff, with leave to renew.